                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


GLORIA KELLY,                                      )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )   Case No. 19-1021-CV-W-MDH-SSA
                                                   )
ANDREW SAUL,                                       )
Commissioner of Social Security,                   )
                                                   )
                       Defendant.                  )


                                                 ORDER

       Before the Court is Plaintiff Gloria Kelly’s appeal of Defendant Social Security

Administration Commissioner’s (“Commissioner”) denial of her application for disability

insurance benefits under the Social Security Act (the “Act”). Plaintiff exhausted her administrative

remedies, and the matter is now ripe for judicial review. After carefully reviewing the record, the

Court finds that the administrative law judge’s (ALJ) decision is supported by substantial evidence

in the record as a whole and the decision is AFFIRMED.

                                         BACKGROUND

        Plaintiff applied for disability insurance benefits under Title II of the Social Security Act

(“Act”), 42 U.S.C. §§ 401-434 (Tr. 180-81). Section 205(g) of the Act, 42 U.S.C. § 405(g),

provides for judicial review of a “final decision” of the Commissioner of the Social Security

Administration (“SSA”). Plaintiff’s claim was denied initially (Tr. 70-81). On December 5, 2018,

following a hearing, an administrative law judge (“ALJ”) found that Plaintiff was not under a

“disability” as defined in the Act (Tr. 7-28).

       The ALJ found that Plaintiff had severe impairments that included right shoulder



         Case 4:19-cv-01021-MDH Document 12 Filed 02/24/21 Page 1 of 8
impingement, obesity, cervicalgia, cervical spinal stenosis, headaches, carpal tunnel syndrome,

depression, and anxiety (Tr. 13). However, the ALJ found that Plaintiff did not have an impairment

or combination of impairments listed in or medically equal to one contained in 20 C.F.R. part 404,

subpart P, appendix 1 (Tr. 13-15). The ALJ determined that Plaintiff retained the residual

functional capacity (“RFC”) to perform light work as defined by 20 C.F.R. 404.1567(b), 2 with the

following additional limitations:

       frequently climb stairs and ramps; frequently balance, stoop, kneel, and crouch; never
       crawl or climb ladders, ropes, or scaffolds; avoid concentrated exposure to extreme cold
       and vibration; occasionally reach overhead bilaterally; frequently reach in other directions;
       frequently grasp and handle bilaterally; understand, remember and carry out simple
       instructions; and make simple work-related decisions

       (Tr. 16). The ALJ found that Plaintiff’s impairments would not preclude her from

performing work that exists in significant numbers in the national economy, including work as a

bottling line attendant, ticket taker, and assembler-production work (Tr. 21-22). Consequently,

the ALJ found that Plaintiff was not disabled (Tr. 22).

                                           STANDARD

       Judicial review of the Commissioner’s decision is a limited inquiry into whether substantial

evidence supports the findings of the Commissioner and whether the correct legal standards were

applied. See 42 U.S.C. §§ 405(g), 1383(c)(1)(B)(ii)(3). Substantial evidence is less than a

preponderance of the evidence and requires enough evidence to allow a reasonable person to find

adequate support for the Commissioner’s conclusion. Richardson v. Perales, 402 U.S. 389, 401

(1971); Freeman v. Apfel, 208 F.3d 687, 690 (8th Cir. 2000). This standard requires a court to

consider both the evidence that supports the Commissioner’s decision and the evidence that

detracts from it. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008). That the reviewing court would

come to a different conclusion is not a sufficient basis for reversal. Wiese v. Astrue, 552 F.3d 728,




         Case 4:19-cv-01021-MDH Document 12 Filed 02/24/21 Page 2 of 8
730 (8th Cir. 2009). Rather, “[i]f, after review, we find it possible to draw two inconsistent

positions from the evidence and one of those positions represents the Commissioner’s findings,

we must affirm the denial of benefits.” Id. (quoting Mapes v. Chater, 82 F.3d 259, 262 (8th Cir.

1996)).

          Courts “defer heavily to the findings and conclusions of the Social Security

Administration” and will disturb the Commissioner’s decision only if it falls outside the “zone of

choice.” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010); Casey v. Astrue, 503 F.3d 687, 691

(8th Cir. 2007). Incorrect application of a legal standard is grounds reversal, Ford v. Heckler, 754

F.2d 792 (8th Cir. 1985), but the Court defers to the ALJ’s determinations of the credibility of

witness testimony, as long as the ALJ’s determinations are supported by good reasons and

substantial evidence. Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006). Finally, while a

deficiency in opinion writing is not enough to merit reversal where it has no practical effect on the

outcome, incomplete analyses, inaccuracies, and unresolved conflicts of evidence may be a basis

for remand. Reeder v. Apfel, 213 F.3d 984, 988 (8th Cir. 2000).

                                           DISCUSSION

          Plaintiff argues that the RFC was not supported by substantial evidence. Second, Plaintiff

argues that the ALJ erred in discrediting the subjective opinions of Petitioner.

   I.        The ALJ did not err in discrediting Plaintiff’s subjective complaints.

          Plaintiff argues that the ALJ’s decision should be reversed because the analysis of

Plaintiff’s subjective reports was unsupported by substantial evidence in the record. The ALJ

found that Plaintiff’s subjective reports were “not entirely consistent with the medical history, the

reports of the treating and examining practitioners, the findings made on examination, the

claimant’s own description of her activities and life style, discrepancies between the claimant’s




           Case 4:19-cv-01021-MDH Document 12 Filed 02/24/21 Page 3 of 8
assertions and information contained in the documented reports, and the claimant’s demeanor at

the hearing. (Tr. At 16). The decision in discrediting a claimant’s subjective complaints “must

contain specific reasons for the weight given to the individual’s symptoms, be consistent with and

supported by the evidence, and be clearly articulated.” See Martsolf v. Colvin, 2017 WL 77424, at

*5 (W.D. Mo. Jan. 9, 2017).

       A review of the ALJ’s decision shows that she thoroughly considered all of the evidence

on record and gave good reasons for finding that Plaintiff’s subjective complaints were

inconsistent with her allegations of disabling physical and mental limitations. (Tr. At 13-20). As

to pain, the ALJ properly considered the type of treatment that Plaintiff received and evidence

showing that Plaintiff’s impairments were managed with medication. Impairments that can be

controlled by treatment or medication cannot be considered disabling. Buford v. Colvin, 824 F.3d

793, 797 (8th Cir. 2016). The ALJ also considered Plaintiff’s allegations of disabling arm and hand

weakness. (Tr. at 17-18). The ALJ noted the record contained some objective findings such as

tenderness to palpation, and some decreased forearm and grip strength in May and June 2016 (Tr.

at 17, 581, 728-29), but also showed full strength on examination in August 2016 (Tr. at 714).

Sensation was intact, and she reported no radicular pain (Tr. at 714, 744). The ALJ further noted

that Plaintiff reported activities inconsistent with these allegations, such as horseback riding,

volunteering at a therapeutic horse center, driving, sewing, and crafting (Tr. at 17-18, 46, 57-59,

311, 781, 788, 847). “While an ALJ is not free to disregard subjective complaints merely because

there is no other evidence in support of the complaints, he may choose to disbelieve those

subjective reports because there are inherent inconsistencies or other circumstances that cause the

ALJ to question the reliability of the subjective reports.” Twyford v. Comm'r, Soc. Sec. Admin.,

929 F.3d 512, 517–18 (8th Cir. 2019).




         Case 4:19-cv-01021-MDH Document 12 Filed 02/24/21 Page 4 of 8
       The ALJ also noted inconsistencies in the record concerning Plaintiff’s allegations of

disabling mental impairments as well. (Tr. at 18). While Plaintiff alleged she was unable to work

due to depression and anxiety, the record shows a gap in treatment between 2010, about six years

prior to her alleged disability onset date, and September 27, 2016 (Tr. at 18, 373, 918). There is

no indication that Plaintiff sought treatment specifically for, nor complained about mental health

symptoms, during the relevant period. (Tr. at 923). See Turpin v. Colvin, 750 F.3d 989, 993 (8th

Cir. 2014) (An ALJ weighs credibility by considering multiple factors and may discredit

complaints if they are inconsistent with the evidence as a whole or if the claimant does not seek

regular medical treatment.). The ALJ concluded that objective findings additionally did not

support Plaintiff’s allegations of disabling mental impairment during the relevant period. For one

example, a follow up visit after Plaintiff attended emergency room in November 2016, Dr. Gabbert

noted that Plaintiff was alert and oriented, her cognitive functioning was intact, her mood was “not

depressed,” and her affect was “normal”. (Tr. at 917).

       The ALJ also found Plaintiff’s activities to be inconsistent with her allegations of disabling

pain and limitations, both mental and physical (Tr. at 18). The ALJ noted that Plaintiff had a

driver’s license and drove a few times a week (Tr. at 17, 46, 59). She testified that she gets lost

while driving, but the only example she gave was a time when she drove to visit her daughter in

Wisconsin (Tr. at 17, 59). Plaintiff did not report any physical issues with making that drive. The

ALJ noted that Plaintiff lived alone in the country and had three horses and two cats (Tr. at 17,

58). While Plaintiff testified that she no longer rode her horses, the ALJ found this to be

inconsistent with other evidence in the record (Tr. at 17-18). The ALJ noted that in May 2017,

Plaintiff reported she was doing “fine” with her shoulder pain but was about to go on a large horse

riding trip and wanted to feel better for that (Tr. at 18, 847). After the relevant period ended, the




         Case 4:19-cv-01021-MDH Document 12 Filed 02/24/21 Page 5 of 8
ALJ noted that Plaintiff also volunteered at a therapeutic horse center as a coping skill for her

depression and reported positive results after doing so (Tr. at 18, 781). The ALJ noted that Plaintiff

also reported doing some remodeling on her home and spending time with others outside the home

(Tr. at 18, 788). She also enjoyed sewing, as well as crafting, making rip fabric rugs and soap (Tr.

at 18, 57, 311, 781, 788). Plaintiff argues that the ALJ erred in the consideration of her activities.

Pl.’s Br. at 11. Although activities such as light housework and visiting with friends are not alone

sufficient to discredit subjective complaints, the extent of Plaintiff’s physical activities when

considered in conjunction with the medical record in this case, supports the ALJ’s decision. See

Milam v. Colvin, 794 F.3d 978, 985 (8th Cir. 2015).

         In conclusion, the ALJ properly considered inconsistencies between Plaintiff’s complaints,

personal history, and the medical record; the ALJ also gave good reasons for discrediting

Plaintiff’s subjective complaints. See Bryant v. Colvin, 861 F.3d 779, 783 (8th Cir. 2017). The

Court finds that substantial evidence supports the ALJ’s consistency assessment.

   II.      The RFC is supported by substantial evidence.

         Plaintiff argues that the ALJ erred by failing to support the physical RFC with substantial

evidence. “The Commissioner must determine a claimant’s RFC based on all of the relevant

evidence, including the medical records, observations of treating physicians and others, and an

individual’s own description of [his] limitations.” Myers v. Colvin, 721 F.3d 521, 527 (8th Cir.

2013) (quotation omitted). Although the RFC is a medical question and must be supported by some

medical evidence regarding a claimant’s ability to function in the workplace, there is no

requirement that an RFC finding be supported by a specific medical opinion. See Stringer v.

Berryhill, 700 F. App’x 566, 567-68 (8th Cir. 2017) (RFC is medical question and must be




          Case 4:19-cv-01021-MDH Document 12 Filed 02/24/21 Page 6 of 8
supported by some medical evidence of claimant’s ability to function in workplace, but there is no

requirement that RFC findings be supported by specific medical opinion) (citation omitted).

       Here, the ALJ relied on several factors. The ALJ considered that while Plaintiff had an

exacerbation of her longstanding neck and shoulder impairments, as well as headaches, around the

time of her alleged onset date, these impairments responded well to treatment (Tr. at 17-18, 714,

744). She sought little to no mental health treatment during the relevant period, and objective

findings during this time were minimal (Tr. at 18, 557, 729, 917, 922-23). ALJ summarized in

detail the medical and nonmedical evidence and gave proper reasons for determining Plaintiff’s

subjective complaints were not fully consistent with the evidence of record. Here, the ALJ

considered [plaintiff’s] alleged limitations, and substantial evidence supports the ALJ’s RFC

assessment.” Nash v. Comm'r, Soc. Sec. Admin., 907 F.3d 1086, 1090-91 (8th Cir. 2018) (citations

omitted).

       The ALJ conducted a careful review of the record in creating the RFC and properly

included those limitations she found to be supportive by the record in the RFC, and it is supported

by substantial evidence.

                                        CONCLUSION

       For the reasons set forth herein, the Court finds there is substantial evidence in the record

as a whole to support the ALJ’s determination. Accordingly, the Commissioner’s decision denying

benefits to Gloria Kelly is AFFIRMED.




IT IS SO ORDERED.

Dated: February 24, 2021                                      /s/ Douglas Harpool______
                                                             DOUGLAS HARPOOL



            Case 4:19-cv-01021-MDH Document 12 Filed 02/24/21 Page 7 of 8
                                       United States District Judge




Case 4:19-cv-01021-MDH Document 12 Filed 02/24/21 Page 8 of 8
